DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
It is noted that applicant has not filed a new claim set with the arguments dated 10/31/2022 thus the office is taking the claims filed 06/13/2022 as unamended and currently the pending claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004310374 to Santsu (cited in applicants IDS 10/29/2019 also see attached translation document and corresponding PTO-892) in view of “New Rules on Pesticide Residues in Food” (September 2008, provided herein); and US 2009/0322357 to Beaulieu.
In re claim 15, Santsu teaches an agronomic method for the production of vegetables and mushrooms, comprising the steps of: 
- performing a preventive analysis of the soils intended for cultivation, in order to identify their composition, the hydrologic characteristics, and verify the absence of pathogens, infesting organisms and pollutants (Page 6-7 translation); wherein the preventative analysis of the soils is verifying the physical-chemical conditions of the soil and the plurality of hydrologic characteristics is a texture of the soils, their slope, or availability of water (page 6-8);
selecting among natural seeds and mycelia, not genetically modified, the ones most suitable for parameters of the soil identified by the preventative analysis of the soils and seeding the selected seeds and mycelia (Page 7);
 performing iterated periodic checks on the vegetable, mushroom species, that grow after seeding and detect diseases, infestations, and/or infections thereof (Page 5, 6, 7, 8) and 
selecting the correct dosage of active ingredient for plant protection treatment, the correct dosage being dependent on an extent of disease, infestation, and/or infection in progress and on a growth stage of the vegetable or mushroom (pages 7-8); 
performing at least one plant protection treatment by using the selected dosage of active ingredients, the active ingredients being selected among insecticides, herbicides, acaricides, limacides and fungicides (Page 8-9); 
near the time of harvest, performing iterated periodic spot checks of the vegetables, mushrooms, in order to measure the residual concentration of active plant protection principles (Page 9-12, 13); 
harvesting samples of cultivated vegetables, mushrooms (Page 9-15), and 
measuring the residual concentration of active plant protection ingredients in the samples in laboratory (Page 9-15), 
harvesting the cultivated vegetables, mushrooms at maturation (Page 9-15).
Santsu teaches the method except for:
localizing areas where the disease and/or infestation has appeared; wherein the treatment is performed only at the localized areas, avoiding any contact with the active ingredient for plant protect products of regions that are not affected by disease and/or infection.
wherein between harvesting the samples of cultivated vegetables, mushrooms, and measuring the residual concentration of active plant protection ingredients in laboratory a time comprised between 2 to 24 hours elapses; and explicitly stating that harvest occurs when the residual concentrations of active plant protection principles is lower than 0.01 mg/kg.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to measure the residual pesticide concentration within 2 to 24 hours of harvesting the samples, in order to accurately determine the current residual levels in the field and since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. It is well known and established in the art that pesticide residue on plants changes over time, thus to accurately measure the current levels in the field it would be common sense to receive the sample results as quickly as possible to facilitate/optimize harvest and production.
New Rules on pesticide residues in food teaches harvest occurs when the residual concentrations of active plant protection principles is lower than 0.01 mg/kg (see page 2, “Where a
pesticide is not specifically mentioned, a general default MRL of 0.01 mg/kg applies”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the method as taught by Santsu with the testing assessment designed to determine the residual concentration of active plant protection principles being lower than 0.01 mg/kg as taught by New Rules, in order to ensure that the plants being harvested are below the acceptable range.  Furthermore, this step does not appear to be related to any surprising technical effect and only appear to add a layer of monitoring. The benefit of the method will be dependent on the earlier steps. The techniques used for the detection of the various chemicals or the lists of active compounds are well known to the skilled person. The use of database is also known from the cited prior art.
Beaulieu teaches a method an agronomic method for the production plants (abstract and figs.) wherein disease or infections or infestations area detected and localize areas where the disease and/or infestation has appeared; wherein the treatment is performed only at the localized areas, avoiding any contact with the active ingredient for plant protect products of regions that are not affected by disease and/or infection (table 1, pages 4-5, “spot treatments of disease or pest maybe adequate to stop spread- could vastly reduce number of pesticide applications- and reduce input costs which will increase profits” for instance).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the method as taught by Santsu with the localization of treatment as taught by Beaulieu, in order to reduce the number of pesticide applicants, reduce cost, and increase profits (table 1 of Beaulieu).
In re claim 22, the modified references teaches the method according to claim 15, wherein said at least one step of execution of at least one plant protection treatment provides for the selection of a specific formulation of the active ingredient in use, of the dosage of the active ingredient in use, of the modes of administration of the active ingredient in use, of the regions of the cultivated soil to be subjected to the treatment with the active ingredient, of the environmental and climate conditions in which the treatment with the active ingredient is to be performed (as taught by Santsu pages 5-6, 8, 12-13).

Claims 17, 19, 20, 24-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Santsu as modified by “New Rules” and Beaulieu, as applied to claim 15 above, in further view of “Evaluation of pesticide residues (2011) to Food and Agriculture Organization of the United Nations (hereafter referred to as FAO).
In re claim 17, modified Santsu is silent about wherein the operations for measuring the residual concentration of active principles plant protection ingredients are performed in a laboratory by means of the instruments selected among gas chromatographs with specific detectors (ECD, NPD, FD), gas chromatographs coupled to mass spectrometers, liquid chromatographs with spectrophotometric detectors (diode array), liquid chromatographs coupled to mass spectrometers of the UPLC-MS (Ultra Performance Liquid Chromatography - Mass Spectrometry) type and atomic absorption spectrophotometers HPLC (High Performance Liquid Chromatography).
FAO teaches a plant growing method including pesticide concentration sampling wherein the operations for measuring the residual concentration of active principles plant protection ingredients are performed in a laboratory by means of the instruments selected among gas chromatographs with specific detectors (ECD, NPD, FD), gas chromatographs coupled to mass spectrometers, liquid chromatographs with spectrophotometric detectors (diode array), liquid chromatographs coupled to mass spectrometers of the UPLC-MS (Ultra Performance Liquid Chromatography - Mass Spectrometry) type and atomic absorption spectrophotometers HPLC (High Performance Liquid Chromatography) (Page 16, 20, 44, 78, 81-83, “HPLC”, FAO).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the system of modified Sanstu with the specific sampling methods of FAO in order to accurately measure the residual concentration of pesticides.
In re claim 19, modified Sanstu is silent about wherein the selected seeds are related to vegetables of the type of Liliaceae, Solanaceae, Umbelliferae, Asteraceae, Lamiaceae, Brassicaceae, Cucurbitaceae, Leguminosae and Chenopodiaceae.
FAO teaches a plant growing method including pesticide concentration sampling wherein the selected seeds are related to vegetables of the type of Liliaceae, Solanaceae (page 115, 153), Umbelliferae, Asteraceae, Lamiaceae, Brassicaceae (pg. 91, 390-395), Cucurbitaceae (pg. 184-185, 390-395), Leguminosae and Chenopodiaceae (Pg. 91 example 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the system of modified Sanstu with the selected seeds of FAO in order to grow crops of a specific type based on farming and consumer needs.
In re claim 20, modified Sanstu further teaches within said families of vegetables, the seeds are related to a vegetable selected among garlic, asparagus, basil, Swiss chard, broccoli (page 91, 184-185, 390-395 FAO), artichokes, carrots, cauliflowers (page 91), chicory, turnip greens, onion (pg. 120 FAO), chick peas, beans, Borlotti beans, green beans, broad beans, fennel, lentils, eggplant, peppers, potatoes (Page 115 FAO), peas, tomatoes, leeks, parsley, celery, salad, endive, spinach, cabbages, pumpkin and zucchini.
In re claim 24, modified Sanstu is silent about wherein said insecticides are selected among Abamectin, Acetamiprid, Acrinathrin, Alpha cypermethrin, Azadirachtin, Benfluralin, Bufoprezin, Chlorantraniliprole , Chlorpyrifos, Chlorpyrifos Methyl, Cypermethrins, Deltamethrin, Emamectin Benzoate, Esfenvalerate, Etofenprox, Flonicamid, Fluvalinate Tau, Formetanate, Fosmet, Imidacloprid, Indoxacarb, Lambda Cyhalothrin, Metaflumizone, Methoxyfenozide, Primicarb, Pymetrozine, Pyrethrins, Spinosad, Spirotetramat, Teflutrin, Thiacloprid, Thiametoxam, Zeta-cypermethrin.
FAO teaches a plant growing method including pesticide concentration sampling wherein said insecticides are selected among Abamectin, Acetamiprid, Acrinathrin, Alpha cypermethrin, Azadirachtin, Benfluralin, Bufoprezin, Chlorantraniliprole (Page 91 Ex 3 FAO), Chlorpyrifos, Chlorpyrifos Methyl (Page 120 FAO), Cypermethrins (sum of alpha and zeta isomers), Deltamethrin, Emamectin Benzoate, Esfenvalerate, Etofenprox, Flonicamid, Fluvalinate Tau, Formetanate, Fosmet, Imidacloprid, Indoxacarb, Lambda Cyhalothrin, Metaflumizone, Methoxyfenozide, Primicarb, Pymetrozine, Pyrethrins, Spinosad, Spirotetramat, Teflutrin, Thiacloprid, Thiametoxam, Zeta-cypermethrin.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the system of modified Sanstu with the specific insecticides of FAO in order kill insects on the crops.
In re claim 25, Sanstu is silent about wherein said acaricides are selected among Bifenazate, Clofentezine, Etoxazole, Fenpyroximate, Hexythiazox, Spiromesifen, Tebufenpyrad.
FAO teaches a plant growing method including pesticide concentration sampling wherein said acaricides are selected among Bifenazate (FAO Pg. 390-391), Clofentezine, Etoxazole, Fenpyroximate, Hexythiazox, Spiromesifen, Tebufenpyrad.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the system of modified Sanstu with the specific insecticides of FAO in order kill pests on the crops.
In re claim 26, modified Sanstu is silent about wherein said fungicides are selected among Acibenzolar S Methyl, Ametoctradin, Azoxystrobin Benalaxyl, Boscalid, Bupirimate, Cyazofamid, Cyflufenamid, Cymoxanil, Cyproconazole, Cyprodinil, Difenoconazole, Dimetomorph, Famoxadone, Fembuconazole, Fenhexamid, Fluopicolide, Fluazinam, Fludioxonil, Fosetil Aluminium, Iprovalicarb, Mandipropamid, Meptyldinocap, Metalaxyl (isomer sum), Metalaxyl - M, Myclobutanil, Pencozanol, Cupric products/Copper, Propamocarb, Pyraclostrobin, Pyrimethanil, Tebuconazol, Tetraconazol, Trifloxystrobin, Triadimenol, Sulfur.
FAO teaches a plant growing method including pesticide concentration sampling wherein said fungicides are selected among Acibenzolar S Methyl, Ametoctradin, Azoxystrobin Benalaxyl (FAO Pg. 115), Boscalid, Bupirimate, Cyazofamid, Cyflufenamid, Cymoxanil, Cyproconazole, Cyprodinil, Difenoconazole, Dimetomorph, Famoxadone, Fembuconazole, Fenhexamid, Fluopicolide (FAO Pg. 120), Fluazinam, Fludioxonil, Fosetil Aluminium, Iprovalicarb, Mandipropamid (FAO Pg. 391-392), Meptyldinocap, Metalaxyl (isomer sum), Metalaxyl - M, Myclobutanil, Pencozanol, Cupric products/Copper, Propamocarb, Pyraclostrobin, Pyrimethanil, Tebuconazol, Tetraconazol, Trifloxystrobin, Triadimenol, Sulfur.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the system of modified Sanstu with the specific insecticides of FAO in order kill pests on the crops.

Claim 21  is rejected under 35 U.S.C. 103 as being unpatentable over Santsu in view of New Rules and Beaulieu as applied to claim 15 above, and further in view of US 20160122750 to Wigley et al.
In re claim 21,  the modified references teaches the method according to claim 15, but is silent as to the mushrooms being of the Agaricaceae type.
Wigley et al teaches a system, within the same field of endeavor, further including wherein the mycelia are mushrooms being of the Agaricaceae type (Para 239).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the method as taught by modified Santsu as selecting the mycelia and mushrooms of the Agaricaceae type based on the determined conditions of the soil and desired crop for production.

Claim 23  is rejected under 35 U.S.C. 103 as being unpatentable over Santsu in view of New Rules and Beaulieu as applied to claim 15 above, and further in view of US 20080202259 to Stewart et al.
In re claim 23, the modified references teaches the method according to claim 15, but is silent as to wherein said herbicides are selected among Aclinifen, Bentazon, Chloridazon, Chlorpropham, Clethodim, Clomazone, Clopiralid, Cycloxidim, Dicamba, Fenoxaprop-P-Ethyl, Fluazifop P-buthyl, Flufenacet, Imazamox, Lenacil, Linuron, Metamitron, Metazachlor, S-Metolachlor, Metribuzin, Napropamide, Oxadiazon, Pandimethalin, Phenmedipham, Propaquizafop, Propyzamide, Pyridate, Quizalofop P-ethyl, Quizalofop P-ethyl Isomer D, Rimsulfuron, Triallate.
Stewart et al teaches a system, within the same field of endeavor, further including wherein herbicides are selected among Aclinifen, Bentazon, Chloridazon (Para 15), Chlorpropham, Clethodim, Clomazone, Clopiralid, Cycloxidim, Dicamba, Fenoxaprop-P-Ethyl, Fluazifop P-buthyl, Flufenacet, Imazamox (Para 15), Lenacil, Linuron, Metamitron, Metazachlor, S-Metolachlor, Metribuzin, Napropamide, Oxadiazon, Pandimethalin, Phenmedipham, Propaquizafop, Propyzamide, Pyridate, Quizalofop P-ethyl, Quizalofop P-ethyl Isomer D, Rimsulfuron, Triallate.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the method as taught by modified Santsu with the protection step of using an herbicide as taught by Stewart et al in order to protect the crop from unwanted weed intrusion and to ensure that the herbicide is later tested for to be below the levels desired for safety.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Santsu in view of New Rules and Beaulieu as applied to claim 15 above, and further in view of US 20070148203 to Parker et al.
In re claim 27, the modified references teaches the method according to claim 15, but is silent as to wherein said limacides are selected among ferric phosphate, metaldehyde and the like.
Parker et al teaches a method, within the same field of endeavor, further including  that it is known to apply a plant protectant to a crop including, wherein said limacides are selected among ferric phosphate, metaldehyde (Para 9, Para 26).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the method as taught by modified Santsu with the protection step of using an herbicide as taught by Stewart et al in order to protect the crop from unwanted weed intrusion and to ensure that the herbicide is later tested for to be below the levels desired for safety.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2004310374 to Santsu (cited in applicants IDS 10/29/2019 also see attached translation document and corresponding PTO-892) in view of “New Rules on pesticide residues in food” and US 2009/0322357 to Beaulieu and US 4918859 to Shevlin.
In re claim 29, Santsu teaches an agronomic method for the production of plants (description), comprising the steps of: 
- performing a preventive analysis of the soils intended for cultivation, in order to identify the composition of the soils, a plurality of hydrologic characteristics, and verify the absence of pathogens, infesting organisms and pollutants (Page 6-7 translation); wherein the preventative analysis of the soils is verifying the physical-chemical conditions of the soil and the plurality of hydrologic characteristics is a texture of the soils, their slope, or availability of water (page 6-8);
selecting among natural seeds, not genetically modified, the ones most suitable for parameters of the soil identified by the preventative analysis of the soils and seeding the selected seeds (Page 7);
 performing iterated periodic checks on the plant species, that grow after seeding and detect diseases, infestations, and/or infections thereof (Page 5, 6, 7, 8) and 
selecting the correct dosage of active ingredient for plant protection treatment, the correct dosage being dependent on an extent of disease, infestation, and/or infection in progress and on a growth stage of the plant (pages 7-8); 
performing at least one plant protection treatment by using the selected dosage of active ingredients, the active ingredients being selected among insecticides, herbicides, acaricides, limacides and fungicides (Page 8-9); 
near the time of harvest, performing iterated periodic spot checks of the plants, in order to measure the residual concentration of active plant protection principles by(Page 9-12, 13); 
harvesting samples if cultivated plants (Page 9-15), and 
measuring the residual concentration of active plant protection ingredients in the samples in laboratory (Page 9-15), 
harvesting the cultivated plants at maturation (Page 9-15).
Santsu teaches the method except for:
wherein the cultatived item is a mushroom/mycelia;
Localizing areas where the disease and/or infestation has appeared; wherein the treatment is performed only at the localized areas, avoiding any contact with the active ingredient for plant protect products of regions that are not affected by disease and/or infection.
wherein between harvesting the samples of cultivated vegetables, mushrooms and measuring the residual concentration of active plant protection ingredients in laboratory a time comprised between 2 to 24 hours elapses; and explicitly stating that harvest occurs when the residual concentrations of active plant protection principles is lower than 0.01 mg/kg.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to measure the residual pesticide concentration within 2 to 24 hours of harvesting the samples, in order to accurately determine the current residual levels in the field and since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. It is well known and established in the art that pesticide residue on plants changes over time, thus to accurately measure the current levels in the field it would be common sense to receive the sample results as quickly as possible to facilitate/optimize harvest and production.
New Rules on pesticide residues in food teaches harvest occurs when the residual concentrations of active plant protection principles is lower than 0.01 mg/kg (see page 2, “Where a
pesticide is not specifically mentioned, a general default MRL of 0.01 mg/kg applies”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the method as taught by Santsu with the testing assessment designed to determine the residual concentration of active plant protection principles being lower than 0.01 mg/kg as taught by New Rules, in order to ensure that the plants being harvested are below the acceptable range.  Furthermore, this step does not appear to be related to any surprising technical effect and only appear to add a layer of monitoring. The benefit of the method will be dependent on the earlier steps. The techniques used for the detection of the various chemicals or the lists of active compounds are well known to the skilled person. The use of database is also known from the cited prior art.
Beaulieu teaches a method an agronomic method for the production plants (abstract and figs.) wherein disease or infections or infestations area detected and localize areas where the disease and/or infestation has appeared; wherein the treatment is performed only at the localized areas, avoiding any contact with the active ingredient for plant protect products of regions that are not affected by disease and/or infection (table 1, pages 4-5, “spot treatments of disease or pest maybe adequate to stop spread- could vastly reduce number of pesticide applications- and reduce input costs which will increase profits” for instance).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the method as taught by Santsu with the localization of treatment as taught by Beaulieu, in order to reduce the number of pesticide applicants, reduce cost, and increase profits (table 1 of Beaulieu).
Shevlin teaches an agronomic method for the production of mushrooms, wherein the culture medium is treated for the prevention of diseases and insects (Col. 2, lines 7-15).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the plant/cultivated item of Santu, a mushroom, as taught by the plant cultivation method of Shevlin, in order to grow mushrooms for medicinal and/or edible uses.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2004310374 to Santsu (cited in applicants IDS 10/29/2019 also see attached translation document and corresponding PTO-892) in view of “New Rules on Pesticide Residues in Food” (September 2008, provided herein); and US 2009/0322357 to Beaulieu, “Evaluation of pesticide residues (2011) to Food and Agriculture Organization of the United Nations (hereafter referred to as FAO), US 20080202259 to Stewart et al., and 20070148203 to Parker et al.
In re claim 30, Santsu teaches an agronomic method for the production of vegetables and mushrooms, comprising the steps of: 
- performing a preventive analysis of the soils intended for cultivation, in order to identify their composition, the hydrologic characteristics, and verify the absence of pathogens, infesting organisms and pollutants (Page 6-7 translation); wherein the preventative analysis of the soils is verifying the physical-chemical conditions of the soil and the plurality of hydrologic characteristics is a texture of the soils, their slope, or availability of water (page 6-8);
selecting among natural seeds and mycelia, not genetically modified, the ones most suitable for parameters of the soil identified by the preventative analysis of the soils and seeding the selected seeds and mycelia (Page 7);
 performing iterated periodic checks on the vegetable, mushroom species, that grow after seeding and detect diseases, infestations, and/or infections thereof (Page 5, 6, 7, 8) and 
selecting the correct dosage of active ingredient for plant protection treatment, the correct dosage being dependent on an extent of disease, infestation, and/or infection in progress and on a growth stage of the vegetable or mushroom (pages 7-8); 
performing at least one plant protection treatment by using the selected dosage of active ingredients, the active ingredients being selected among insecticides, herbicides, acaricides, limacides and fungicides (Page 8-9); 
near the time of harvest, performing iterated periodic spot checks of the vegetables, mushrooms, in order to measure the residual concentration of active plant protection principles by(Page 9-12, 13); 
harvesting samples if cultivated vegetables, mushrooms (Page 9-15), and 
measuring the residual concentration of active plant protection ingredients in the samples in laboratory (Page 9-15), 
harvesting the cultivated vegetables, mushrooms at maturation (Page 9-15).
Santsu teaches the method except for:
localizing areas where the disease and/or infestation has appeared; wherein the treatment is performed only at the localized areas, avoiding any contact with the active ingredient for plant protect products of regions that are not affected by disease and/or infection.
wherein between harvesting the samples of cultivated vegetables, mushrooms and measuring the residual concentration of active plant protection ingredients in laboratory a time comprised between 2 to 24 hours elapses; and explicitly stating that harvest occurs when the residual concentrations of active plant protection principles is lower than 0.01 mg/kg.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to measure the residual pesticide concentration within 2 to 24 hours of harvesting the samples, in order to accurately determine the current residual levels in the field and since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. It is well known and established in the art that pesticide residue on plants changes over time, thus to accurately measure the current levels in the field it would be common sense to receive the sample results as quickly as possible to facilitate/optimize harvest and production.
New Rules on pesticide residues in food teaches harvest occurs when the residual concentrations of active plant protection principles is lower than 0.01 mg/kg (see page 2, “Where a
pesticide is not specifically mentioned, a general default MRL of 0.01 mg/kg applies”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the method as taught by Santsu with the testing assessment designed to determine the residual concentration of active plant protection principles being lower than 0.01 mg/kg as taught by New Rules, in order to ensure that the plants being harvested are below the acceptable range.  Furthermore, this step does not appear to be related to any surprising technical effect and only appear to add a layer of monitoring. The benefit of the method will be dependent on the earlier steps. The techniques used for the detection of the various chemicals or the lists of active compounds are well known to the skilled person. The use of database is also known from the cited prior art.
Beaulieu teaches a method an agronomic method for the production plants (abstract and figs.) wherein disease or infections or infestations area detected and localize areas where the disease and/or infestation has appeared; wherein the treatment is performed only at the localized areas, avoiding any contact with the active ingredient for plant protect products of regions that are not affected by disease and/or infection (table 1, pages 4-5, “spot treatments of disease or pest maybe adequate to stop spread- could vastly reduce number of pesticide applications- and reduce input costs which will increase profits” for instance).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the method as taught by Santsu with the localization of treatment as taught by Beaulieu, in order to reduce the number of pesticide applicants, reduce cost, and increase profits (table 1 of Beaulieu).
The modified reference is silent about wherein the selected seeds are related to vegetables of the type of Liliaceae, Solanaceae, Umbelliferae, Asteraceae, Lamiaceae, Brassicaceae, Cucurbitaceae, Leguminosae and Chenopodiaceae;
wherein said insecticides are selected among Abamectin, Acetamiprid, Acrinathrin, Alpha cypermethrin, Azadirachtin, Benfluralin, Bufoprezin, Chlorantraniliprole (Page 91 Ex 3 FAO), Chlorpyrifos, Chlorpyrifos Methyl, Cypermethrins (sum of alpha and zeta isomers), Deltamethrin, Emamectin Benzoate, Esfenvalerate, Etofenprox, Flonicamid, Fluvalinate Tau, Formetanate, Fosmet, Imidacloprid, Indoxacarb, Lambda Cyhalothrin, Metaflumizone, Methoxyfenozide, Primicarb, Pymetrozine, Pyrethrins, Spinosad, Spirotetramat, Teflutrin, Thiacloprid, Thiametoxam, Zeta-cypermethrin;
wherein said acaricides are selected among Bifenazate, Clofentezine, Etoxazole, Fenpyroximate, Hexythiazox, Spiromesifen, Tebufenpyrad;
wherein said fungicides are selected among Acibenzolar S Methyl, Ametoctradin, Azoxystrobin Benalaxyl, Boscalid, Bupirimate, Cyazofamid, Cyflufenamid, Cymoxanil, Cyproconazole, Cyprodinil, Difenoconazole, Dimetomorph, Famoxadone, Fembuconazole, Fenhexamid, Fluopicolide Fluazinam, Fludioxonil, Fosetil Aluminium, Iprovalicarb, Mandipropamid, Meptyldinocap, Metalaxyl (isomer sum), Metalaxyl - M, Myclobutanil, Pencozanol, Cupric products/Copper, Propamocarb, Pyraclostrobin, Pyrimethanil, Tebuconazol, Tetraconazol, Trifloxystrobin, Triadimenol, Sulfur, and the like.
FAO teaches a plant growing method including wherein the selected seeds are related to vegetables of the type of Liliaceae, Solanaceae (page 115, 153), Umbelliferae, Asteraceae, Lamiaceae, Brassicaceae (pg. 91, 390-395), Cucurbitaceae (pg. 184-185, 390-395), Leguminosae and Chenopodiaceae (Pg. 91 example 3);
wherein said insecticides are selected among Abamectin, Acetamiprid, Acrinathrin, Alpha cypermethrin, Azadirachtin, Benfluralin, Bufoprezin, Chlorantraniliprole (Page 91 Ex 3 FAO), Chlorpyrifos, Chlorpyrifos Methyl (Page 120 FAO), Cypermethrins (sum of alpha and zeta isomers), Deltamethrin, Emamectin Benzoate, Esfenvalerate, Etofenprox, Flonicamid, Fluvalinate Tau, Formetanate, Fosmet, Imidacloprid, Indoxacarb, Lambda Cyhalothrin, Metaflumizone, Methoxyfenozide, Primicarb, Pymetrozine, Pyrethrins, Spinosad, Spirotetramat, Teflutrin, Thiacloprid, Thiametoxam, Zeta-cypermethrin;
wherein said acaricides are selected among Bifenazate (FAO Pg. 390-391), Clofentezine, Etoxazole, Fenpyroximate, Hexythiazox, Spiromesifen, Tebufenpyrad.
wherein said fungicides are selected among Acibenzolar S Methyl, Ametoctradin, Azoxystrobin Benalaxyl (FAO Pg. 115), Boscalid, Bupirimate, Cyazofamid, Cyflufenamid, Cymoxanil, Cyproconazole, Cyprodinil, Difenoconazole, Dimetomorph, Famoxadone, Fembuconazole, Fenhexamid, Fluopicolide (FAO Pg. 120), Fluazinam, Fludioxonil, Fosetil Aluminium, Iprovalicarb, Mandipropamid (FAO Pg. 391-392), Meptyldinocap, Metalaxyl (isomer sum), Metalaxyl - M, Myclobutanil, Pencozanol, Cupric products/Copper, Propamocarb, Pyraclostrobin, Pyrimethanil, Tebuconazol, Tetraconazol, Trifloxystrobin, Triadimenol, Sulfur.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the system of modified Sanstu with the specific insecticides or acaricides or fungicides of FAO in order kill pests on the crops.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the system of modified Sanstu with the selected seeds of FAO in order to grow crops of a specific type based on farming and consumer needs.
Modified Sanstu is silent as to wherein said herbicides are selected among Aclinifen, Bentazon, Chloridazon, Chlorpropham, Clethodim, Clomazone, Clopiralid, Cycloxidim, Dicamba, Fenoxaprop-P-Ethyl, Fluazifop P-buthyl, Flufenacet, Imazamox, Lenacil, Linuron, Metamitron, Metazachlor, S-Metolachlor, Metribuzin, Napropamide, Oxadiazon, Pandimethalin, Phenmedipham, Propaquizafop, Propyzamide, Pyridate, Quizalofop P-ethyl, Quizalofop P-ethyl Isomer D, Rimsulfuron, Triallate.
Stewart et al teaches a system, within the same field of endeavor, further including wherein herbicides are selected among Aclinifen, Bentazon, Chloridazon (Para 15), Chlorpropham, Clethodim, Clomazone, Clopiralid, Cycloxidim, Dicamba, Fenoxaprop-P-Ethyl, Fluazifop P-buthyl, Flufenacet, Imazamox (Para 15), Lenacil, Linuron, Metamitron, Metazachlor, S-Metolachlor, Metribuzin, Napropamide, Oxadiazon, Pandimethalin, Phenmedipham, Propaquizafop, Propyzamide, Pyridate, Quizalofop P-ethyl, Quizalofop P-ethyl Isomer D, Rimsulfuron, Triallate.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the method as taught by modified Sanstu with the protection step of using an herbicide as taught by Stewart et al in order to protect the crop from unwanted weed intrusion and to ensure that the herbicide is later tested for to be below the levels desired for safety.
Modified Sanstu is silent about wherein said limacides are selected among ferric phosphate, metaldehyde and the like.
Parker et al teaches a method, within the same field of endeavor, further including  that it is known to apply a plant protectant to a crop including, wherein said limacides are selected among ferric phosphate, metaldehyde (Para 9, Para 26).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the method as taught by modified Santsu with the protection step of using an herbicide as taught by Stewart et al in order to protect the crop from unwanted weed intrusion and to ensure that the herbicide is later tested for to be below the levels desired for safety.

Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive. 


Applicant argued that, “There are two steps that contribute to the advantages of Applicant’s method, particularly of resulting in fully ripe vegetables and mushrooms while also without the residue of pesticide (1.e., pesticides below 0.01 mg/kg) and these steps are not provided in any of the cited documents…”
In response to applicants argument it is noted that the argument is not commensurate with the scope of the claims. The claims do not require “ripe” or “fully ripe” vegetables or mushrooms, merely that “cultivated vegetables, mushrooms at maturation”. For instance tomatoes maybe harvested slightly green, these are still at maturation but would not be “ripe” or “fully ripe”.
Second the step of harvesting “cultivated vegetables, mushrooms at maturation” and the step of residues less than 0.01 mg/kg are found in the combination of references. Santu teaches “cultivated vegetables, mushrooms at maturation” (pages 9-15). Santsu further teaches, “Pesticides are analyzed by themselves, sampling inspection of crops after spraying, and soil analysis after harvesting are performed as necessary. The pesticide is preferably monitored and controlled over all of the raw materials, the manufacturing process, the storage and the distribution channel, and preferably relates to the production of a person who manages the crop. It is preferred that the amount, timing, and method of application of the pesticide be instructed and managed, and that the effect of the pesticide after the application be confirmed. The sample inspection before harvesting, the sample inspection before processing after harvesting, the sample inspection after processing, and the unannounced inspection are performed at each time or at random times by using heavy metals, residual pesticides, nitrates, and the like as target substances at multiple points. It is performed by a sampling method.” The teaching of inspecting the sample before the harvesting step has been readily established in Santsu, the only thing lacking in the disclosure of Santsu is the exact amount of residual pesticide allowed on the crop to be harvested. 
New Rules teaches the amount of pesticide residual allowed for safe consumption by the public. New Rules in itself establishes that pesticides are used to “protect crops before and after harvest”. New Rules further establishes that “A maximum residual level (MRL) is the highest level of a pesticide residue that is legally tolerated in or on food or feed.” New Rules further indicates, “Where a pesticide is not specifically mentioned, a general default MRL of 0.01 mg/kg applies.” Applicant’s claimed residual pesticide level is well known and established throughout the industry for food and consumer safety. The step of measuring the residual value of pesticide prior to harvest has also been established by prior art reference Santsu. The combination of references teaches the limitations as claimed.

Applicant argued that, the claimed method provides an active ingredient dosage selection process that allows, using the specified active ingredients and mycelia and the specified selected seed and according to the minimum treatments and only on the specific needs of the harvest in the field, in order to guarantee the surprising result of an absence of residue at the time of harvest when the vegetables/mushrooms are fully ripe. The laboratory that carries out the analysis of pesticide residues in a very short time (2-24H) is fundamental for obtaining the surprising and advantageous result, provided only from Applicant’s claimed method….
Even if the combined teachings of these three disclosures (Santsu, New Rules, and Beaulieu) possibly amount to measuring the pesticide content of the crop before harvesting; a food or feed having less than 0.01 mg/kg of pesticide; and monitoring of root size, root shape, soil moisture content, based on which a spot pesticide application can be made, this combination of three disclosures does NOT disclose: (1) harvesting the cultivated vegetables when the pesticide is less than 0.01 mg/kg; (2) harvesting a crop when two conditions are fulfilled: the pesticide content is less than 0.01 mg/kg AND at maturation; and (3) localizing areas where diseases, infestations, and/or infections are present and performing a treatment only at these localized areas.
In response to applicants argument it is again noted that the argument is not commensurate with the scope of the claims. The claims do not require “ripe” or “fully ripe” vegetables or mushrooms, merely that “cultivated vegetables, mushrooms at maturation”. For instance tomatoes maybe harvested slightly green, these are still at maturation but would not be “ripe” or “fully ripe”.
Additionally in response to applicants argument that the references do not teach the 3 steps above, it is again noted that this is taught by the combination of references, as detailed in the argument above Santsu as modified by New Rules teaches  (1) harvesting the cultivated vegetables when the pesticide is less than 0.01 mg/kg (Santu as indicated above shows measuring the residue before harvesting, and New Rules teaches the established value of 0.01mg/kg); (2) harvesting a crop when two conditions are fulfilled: the pesticide content is less than 0.01 mg/kg and at maturation (Santsu teaches plant harvesting at maturation, New Rules establishes a well known residue limit).
Additionally for step 3 the limitation is taught in view of Santsu as modified by Beaulieu. Beaulieu teaches localizing areas where diseases, infestations, and/or infections are present and performing a treatment only at these localized areas (table 1, pages 4-5, “spot treatments of disease or pest maybe adequate to stop spread- could vastly reduce number of pesticide applications- and reduce input costs which will increase profits” for instance).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case the modifications were well establish in the art. The value of 0.01mg/kg of pesticide residue is a well known legal limit while the localization of pesticide treatments has been established for many years. The benefit of these additions to Santsu would include allowing for the sale of the product within various countries and areas (within legal residue limits) and reducing the number of pesticide applications reduce cost, and increase profits (table 1 of Beaulieu).

Applicant further argued that, “the “dosage selection” of an active ingredient along with a shortlist of active ingredients that can be used compared to full list of active regulation is essential to result in the advantageous effects of Applicant’s claimed method, 1.e., fully ripe and, at the same time, without residues of pesticides (below 0.01 mg/kg). Santsu does not teach or disclose these steps and the modification of Santsu with New Rules and Beaulieu does not remedy these deficiencies.”
This is not found persuasive because Sanstu states, “The design of pesticides is performed mainly in accordance with the type of pest, disease, or weed that occurs in the cultivation area, and the crop", An aspect of the design of the pesticide is the dosage. Furthermore, Sanstu specifically states, It is preferred that the amount, timing, and method of application of the pesticide be instructed and managed, and that the effect of the pesticide after the application be confirmed.”. The amount, timing, and method all correspond to the correct dosage.

Applicant further argued that, “Santsu also does not teach or disclose the 2 to 24 hours of time for collecting the samples before harvesting, which is an essential step to result in the advantages resulting from the claimed method. Applicant respectfully points out that if the time frame exceeds 24 hours, then it is likely that the ideal ripening of crop is compromised.”
In response to applicant’s argument it is again noted that there are no claim limitations to ripening or ideal ripening. Furthermore as stated above, It is well known and established in the art that pesticide residue on plants changes over time, thus to accurately measure the current levels in the field it would be common sense to receive the sample results as quickly as possible to facilitate/optimize harvest and production. Applicant’s disclosure does not provide for criticality of the time period nor does it establish how the testing is any different than traditional residue testing, the testing techniques disclosed by applicant are established in the art (FAO for instance), thus absent any evidence to the contrary these well known techniques can be delivered in applicant’s time frame.

Applicant further argued that, “With the pending application, a short list of pesticides is identified to reach the advantages and a specific MRL of 0.01 mg/kg is applied for all the claimed pesticides, not just for some of them. See, page 2. Applicant further and respectfully points out that determining the residual concentration of active plant protection being lower than 0.01 mg/kg is not sufficient to result in the advantages provided by the claimed method. All the claims are required to achieve it. Applicant respectfully asserts that this monitoring step is essential to check that pesticide residues are below 0.01 mg/kg before the harvesting step in order to guarantee the advantages are achieved. Ultimately, all 100% of the crop will be without residues of pesticides, fully ripe, and with good yield due to Applicant’s claimed method.
This is not found persuasive because it is clear from New Rules that 0.01mg/kg is a well known industry establish value.  Such a value can clearly be applied to any crop and if there is any question of what value a specified crop must legally have, the establish maximum would be used/consulted.
The further arguments pertaining to the timing of the residual value of pesticide have been addressed above. 

Applicant argued that, “Santsu does not teach or disclose that upon which it is relied and would not be relied upon by one of ordinary skill in the art to result in Applicant’s claimed method. Applicant’s claimed method recites inter alia, “selecting among natural seeds and mycelia, not genetically modified, the ones most suitable for parameters of the soil identified by the preventive analysis of the soils and seeding the selected seeds and mycelia.” Santsu does not teach or disclose this step.”
This is not found persuasive because as noted by applicant Santsu teaches “it is preferable that the timing, amount, method, and the like of sowing seeds or planting seedlings are also under guidance and management.” The guidance and manage here is a selection of seeds most suitable for the particular growing environment. Santsu specifically further states (page 4}, “For example, soil analysis of cultivated land, design of soil improvement, seed / At least two stages selected from the group consisting of seedling selection...” clearly linking seed selection to the analysis of the soil.

Applicant argued that, “Santsu does not teach the step of “near the time of harvest, performing iterated periodic spot checks of the vegetables, mushrooms, in order to measure the residual concentration of active plant protection principles...” and “harvesting samples of cultivated vegetables, mushrooms’, i.e., harvesting at maturation and only when the residual concentration of active plant protection ingredients is lower than 0.01 mg/kg.”
This is not found persuasive because Santsu teaches “At least two stages selected from the group consisting of seedling selection, fertilizer design, pesticide design, pre-harvest sample inspection, post- harvest pre-processing sample inspection, post-processing sample inspection, and unannounced inspection”. Per-harvest sample inspection is an iterated check on the seedling that is growing. Sanstu further states, (page 13), “The sample inspection before harvesting, the sample inspection before processing after harvesting, the sample inspection after processing, and the unannounced inspection are performed at each time or at random times using a heavy metal, a pesticide residue, a nitrate, or the like as a target substance in multiple points” indicating multi-point periodic inspections.
As noted above the combination of Santsu and New Rules teaches the residual concentration below 0.01mg/kg.

Applicant further argued that, “Beaulieu only refers to root crops and teaches the use of Electrical Impedance Technology (EIT), 1.e., electrodes, to collect information on the growth of the roots. Under these conditions, EIT can collect data through sensors on the health status of the crop on a daily basis (page 4). Applicant’s claimed method extends to a full, extensive list of crops (beyond root crops) and does not consider the use of EIT to monitor the status of the crops. Thus, there is no indication of one of ordinary skill in the art relying on Beaulieu to combine with Santsu and result in Applicant’s claimed method. MPEP 2143.”
 “Beaulieu only mentions a method of monitoring the “growth characteristics of plant such as root size, root shape, soil moisture content’ using electrodes inserted in the ground, which characteristics can be identified by locating variations of the electrode impedance (abstract, paragraphs [0004]-[0009], [0024]-[0028]). Moreover, the table on pages 4-5 only discloses that “growth status monitoring over time can show changes in growth rate”, with the benefit that the grower can act to signal that crop needs attention, can top dress with fertilizer, add water, control pests with spot pesticide application. Thus, Beaulieu does not disclose “to detect diseases, infestations, and/or infections thereof and localize areas where the disease and/or infestation has appeared and the treatment is performed only at the localized areas where the disease and/or infestation has appeared’, as required by Applicant’s claim 15. As with Santsu, there is no disclosure in Beaulieu of performing iterated periodic checks on the fields (early diagnosis).”
In response to applicant's argument that Beaulieu uses EIT, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case Beaulieu is only relied upon to teach that it is well known and established to target pesticide and disease treatment to specific areas of plants. 
Furthermore, Beaulieu teaches “spot pesticide application” as noted by applicant above, in addition to monitoring plant characteristics. Para 0060, table 1 states: 

    PNG
    media_image1.png
    146
    564
    media_image1.png
    Greyscale

Beaulieu teaches real time health monitoring or “to detect diseases, infestations, and/or infections” and furthermore teaches spot treatments of disease or pests teaching  “the treatment is performed only at the localized areas where the disease and/or infestation has appeared”. 

Applicant further argued that for claims 17, 19, 20, 24-26, “(FAO) provides information on pesticides such as physical and chemical properties, crop metabolism, environmental...sampling, MRLs, etc. There is no teaching about innovative steps to obtain Applicant’s claimed method; rather, there is an explanation towards conforming to the legal limits of pesticides in crops. Neither FAO nor Santsu teach the 2-24 hour time frame between collecting the samples from the field and measuring the residual concentration. A longer time lapse could compromise the perfect ripening and then the yield of the crop. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, FAO teaches well known industry residual concentration level detection tests as well as seeds and pesticides that are known to be sampled and tested.

	Applicant argued that for claim 21, “Wigley relates to the use of microorganisms to obtain phenotypic responses desired by plants. One of ordinary skill in the art would not be motivated to modify Santsu, New Rules, and Beaulieu with Wigley to result in Applicant’s invention.”
In response to applicant's argument that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case Wigley is only utilized to teach the growth a specific type of mushroom in a plant growing system of Santsu.

Applicant argued that for claim 23, “Stewart relates to a method for the determination of pesticide residues in soil and plants (environmental analysis). To the contrary, Applicant’s claimed invention the use of analysis on plants and fungi to determine the presence of pesticide residues. Therefore, the proposed combination would not result in Applicant’s invention.”
In response to applicant's argument that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case Stewart is only relied upon to teach known pesticides for plant growth and product. The ergonomic method is already taught by Santsu.

Applicant argued that for claim 27, “Parker relates to compounds and methods for the treatment of certain adversities in the field (e.g., insects and mollusks). Instead, Applicant’s claimed invention provides for the limited use of pesticides on fungi and plants to prevent any adversity.”
In response to applicant's argument that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case Parker is only relied upon to teach known plant protectants for plant growth and product. The ergonomic method is already taught by Santsu.

Applicant argued that for claim 29, Shevlin teaches anything related, it is a preventive treatment on the growing medium (host wood), rather than an agronomic method, as defined by Applicant’s claim 29 method. Applicant respectfully asserts that it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to make the plant/cultivated item of Santsu, a mushroom, as taught by the plant cultivation method of Shevlin, in order to grow mushrooms for medicinal and/or edible uses. Shevlin does not teach a plant cultivation method, but only a preventive treatment on the growing medium (host wood), rather than an agronomic method as defined by Applicant’s claim 29. Applicant respectfully points out to the Examiner that Santsu discloses a crop management system. The meaning of term “crop” is well known to be a wide variety of plants. Moreover, a mushroom is not a plant. (see eg. https://asrn .org/Articles/202 | /January/Three-Reasons-Fungi-Are-Not-Plants, American Society for Microbiology (“ASM”). Applicant further and respectfully asserts that the Office Action does not set forth any persuasive arguments as to why one of ordinary skill in the art would have used a crop management or even a crop production method for producing mushrooms, as required by claim 29
In response to applicant's argument that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case Shelvin is only relied upon to teach cultivation of a specific crop type, namely mushrooms, the agronomic culture method is already taught by Sanstu.

Applicant’s arguments regarding new claim 30 (a combination of claims 15, 19, 23-27) have been addressed above thus see above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619